El Juez Asociado, Se. Wolf,
emitió la opinión,4el tribunal.
Esta es la segunda apelación'que se-ha interpuesto en este caso. En la primera apelación se revocó la sentencia ha-biendo dictado la corte inferior sentencia contra el deman-dante por él fundamento de que no estando juracla la contes-tación, la autenticidad y otorgamiento ,de las’ escrituras en las cuales se basaba la demanda, se consideraron como, admiti-das por virtud de lo dispuesto en el artículo 119 del Código de Enjuiciamiento Civil, no teniendo el demandante que pro-bar dicho extremo. Al devolverse el caso a la corte de dis-trito en 29 de mayo de 1909, el demandado propuso una en-mienda jurada a la contestación la que no fue admitida por la corte. 'El fundamento que ahóra se alega para'que se re-voque la sentencia es equivalente a decir que la corte abusó de su discreción al no aceptar la enmienda. Expresa el de-mandante que era arrendatario del demandado, habiendo otor-gado él y el demandado el documento-que se incluye en la de-manda, obligándose el demandado, por virtud de las estipula-ciones contenidas en dicho documento, a elevarlo a escritura pública. La enmienda a la contestación- es como sigue:
‘ ‘ Que si bien es cierto que el demandante se encuentra en posesión como arrendatario de una finca de propiedad de la demandada, no es cierto que la demandada haya otorgado ni suscrito el contrato de arrendamiento que se inserta en el primer hecho de - la demanda, ni es cierto que lo haya fir-mado ante los testigos que en él se mencionan ni ’ ante nin-guna otra persona, ni tampoco es auténtico el referido con-trato.” ..
La contestación original expresa solamente que el deman-dado no recordaba de modo exacto las condiciones del arren-damiento, ni que ella lo hubiera firmado, Al presentarse tal enmienda a la contestación, la corte inferior naturalmente se *95sorprendería al ver,que el demandado, juraba positivamente que no firmó el contrato habiendo expresado solo anterior-mente que no recordaba haberlo firmado. La enmienda pro-puesta tampoco niega de modo categórico la posibilidad de que el demandado ¿rubiera podido hacer un contrato seme-jante. Si el contrato referido en la demanda hubiera variado en algunos particulares que hó eran esenciales al contrato que efectivamente firmó el demandado, llegando a.cometerse error en la descripción de la finca, u otra cosa parecida, la demandada podría reconciliar su conciencia y prestar el jura-mento que hizo sin cometer perjurio. Para que esta-enmienda no fuera prejuzgada debiera haber expresado las verdaderas •condiciones del arrendamiento o negado en términos precisos -que la demandada jamás había otorgado contrato alguno por ■el cual quedara obligada a otorgar escritura pública al deman-dante. Quizás hubiera sido mejor práctica que la corte hu-biera permitido la enmienda, pero tomando en consideración la-vaguedad de la contestación original y el derecho de la •corte para considerar la enmienda como algo ambigua y el hecho de no estar explicada o justificada por el demandado la posésión del demandante, no estamos en condiciones de ex-presar que la corte abusó de su discreción al negarse a. admi-tir la enmienda. Debe confirmarse la sentencia.

Confirmada:

Jueces concurrentes: Sres. Presidente Hernández, y Aso-mado, del'Toro.
Juez disidente: Sr. MacLeary.
El Juez Asociado, Si;. Aldrey, no tomó parte en la reso-lución de este caso.